UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2010 Patriot Scientific Corporation (Exact name of registrant as specified in its charter) Delaware 0-22182 84-1070278 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Carlsbad Corporate Plaza 6183 Paseo Del Norte, Suite 180 Carlsbad, CA 92011 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (760) 547-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Effective September 14, 2010, Patriot Scientific Corporation (the “Registrant”) settled its outstanding arbitration and litigation with Deutsche Bank (the “Bank”).Under the terms of the Confidential Settlement Agreement, the Registrant transferred $5.2 million in illiquidauction rate securities instruments to the Bank in exchange for the payment of a substantial portion of the face value of the securities, and if the instruments areredeemed by a certain date, then the Registrant we will receive the full face amount of the instruments. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Patriot Scientific Corporation Date: September 15, 2010 By: /s/Clifford L. Flowers Clifford L. Flowers Chief Financial Officer
